Exhibit 10.2

 

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

 

(BR Hunters Creek, LLC and BR Metrowest, LLC)

 

THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT (this “Assignment”) is effective
as of September 15, 2017, by and between BLUEROCK REAL ESTATE, LLC, a Delaware
limited liability company (“Assignor”); BR HUNTERS CREEK, LLC (the “Hunters
Creek Assignee”); and BR METROWEST, LLC (the “Metrowest Assignee,” and together
with the Hunters Creek Assignee, “Assignees”), each a Delaware limited liability
company.

 

RECITALS:

 

1.         Assignor entered into that certain Purchase and Sale Agreement dated
as of September 7, 2017 (as from time to time amended, the “Purchase Agreement”)
with CH REALTY VII – CARROLL MF ORLANDO HUNTER’S CREEK, L.L.C., a Delaware
limited liability company, and CH REALTY VII – CARROLL MF ORLANDO METROWEST,
L.L.C, a Delaware limited liability company (collectively, “Seller”), with
respect to (i) the Hunter’s Creek Property; and (ii) the Metrowest Property, all
as more particularly described in the Purchase Agreement.

 

2.         Seller and Assignor have agreed to allocate the Purchase Price under
the Purchase Agreement between the Hunter’s Creek Property and the Metrowest
Property as $97,500,000 and $86,000,000, respectively.

 

3.         Assignor has the right to assign all its right, title, and interest
in, to, and under the Purchase Agreement with respect to the Hunter’s Creek
Property to the Hunters Creek Assignee, and with respect to the Metrowest
Property to the Metrowest Assignee. Each of the Assignees are affiliates of
Assignor.

 

4.         Assignor now desires to assign all its right, title, and interest as
“Purchaser” under the Purchase Agreement with respect to the Hunters Creek
Property to the Hunters Creek Assignee, and with respect to the Metrowest
Property to the Metrowest Assignee, and each of the Hunters Creek Assignee and
the Metrowest Assignee desires to assume all of Assignor’s right, title, and
interests as Purchaser under the Purchase Agreement with respect to the Hunter’s
Creek Property and the Metrowest Property, respectively.

 

5.         All capitalized terms used in this Assignment but not otherwise
defined shall have their same meanings as set forth in the Purchase Agreement.

 

ASSIGNMENT:

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Assignment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.         Incorporation of Recitals. The foregoing Recitals are incorporated
herein and by this reference made a part hereof. All capitalized terms set forth
herein shall have the meanings ascribed to such terms in the Purchase Agreement
unless otherwise defined herein.

 

2.         Transfer and Assignment. Assignor hereby sells, transfers, assigns,
delivers and conveys to each of the Assignees, and their respective successors
and assigns, and each of the Assignees hereby accepts from Assignor, all right,
title and interest of Assignor in, to and under the Purchase Agreement, as
follows:

 

 1 

 

 

Property   Assignee       Hunter’s Creek Property   BR HUNTERS CREEK, LLC      
Metrowest Property   BR METROWEST, LLC

 

3.         Assignment and Indemnification. Assignor agrees to indemnify, defend
and hold each of the Assignees harmless with respect to all claims accruing
under the Purchase Agreement with respect to (and solely with respect to) the
Hunter’s Creek Property and the Metrowest Property, respectively. Each Assignee
agrees to indemnify, defend and hold Assignor harmless with respect to all
claims accruing under the Purchase Agreement with respect to (and solely with
respect to) in the case of BR Hunters Creek, LLC, the Hunter’s Creek Property,
and in the case of BR Metrowest, LLC, the Metrowest Property.

 

4.         Governing Law. This Assignment shall be construed and enforced in
accordance with and governed by the same law that governs the Purchase
Agreement, without regard to the principles of conflicts of law.

 

5.         Binding Effect. This Assignment shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto.

 

6.         Counterparts. This Assignment may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement. Signatures to this Assignment transmitted by facsimile or
electronic mail shall be treated as originals in all respects.

 

[Signatures appear on the following page]

 

 2 

 

  

ASSIGNOR:   BLUEROCK REAL ESTATE, LLC,     a Delaware limited liability company

 

    By: /s/ Jordan Ruddy     Name: Jordan Ruddy     Title: President

 

HUNTERS CREEK ASSIGNEE:   BR HUNTERS CREEK, LLC,     a Delaware limited
liability company

 

    By: /s/ Michael Konig     Name: Michael Konig     Title: Authorized
Signatory

  

METROWEST ASSIGNEE:   BR METROWEST, LLC,     a Delaware limited liability
company

 

    By: /s/ Michael Konig     Name: Michael Konig     Title: Authorized
Signatory

 

Signature page for Assignment and Assumption of Contract of Sale

 

 

 